DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,607,201 (hereinafter ‘201) in view of U.S. Patent Appl. Pub. No. 201601255449 (Beatty et al. – hereinafter Beatty). 
Claims 1-20 of ‘201 discloses the method and systems of claims 1-20 of the present application. 
Claims 1-20 of ‘201 does not explicitly disclose the feature: a link select element, configured to direct that the POS terminal tether to a cellular equipped device over an ad hoc network to communicate with said synchronization server in the absence of connectivity within said restaurant. 


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of ‘201 to have incorporated a network connectivity feature as in Beatty with the motivation of connecting and synchronizing data between one or more plurality client (POS) devices and a remote server. [See Beatty paragraphs 0023-0031]

U.S. Patent Appl. No. 16/833,857
U.S. Patent No. 10,607,201
1. A point-of-sale (POS) terminal, for fulfilling orders under non-persistent network conditions, said POS terminal comprising: 

a state processor, configured to queue state changes durable order queues that correspond to orders in a restaurant; 

an order processor, coupled to said state processor, configured to generate said state changes, and configured to access 

a link select element, configured to direct that the POS terminal tether to a cellular equipped device over an ad hoc network to communicate with said synchronization server in the absence of connectivity within said restaurant.


a state processor, configured to queue state changes in durable order queues that correspond to orders in a restaurant; and 

an order processor, coupled to said state processor, configured to generate said .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application No. 15/941,383 (now U.S. Patent No. 10,607,201), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-20 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
The relevant prior art does not teach, 
“…generate said state changes, and configured to access and transmit said state changes in each of said durable order queues to a synchronization server, from oldest to youngest, when operably connected to a network, wherein said order processor comprises current order state fields corresponding to said orders, and wherein said order processor utilizes domain specific rules disposed therein to resolve conflicts in said orders occurring from state change updates received from said synchronization server which result from other state changes to said orders generated by one or more other POS terminals”, 
as recited in claims 1, 8 and 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687